United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3245
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
Edmond Stewart,                          *      [UNPUBLISHED]
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: April 20, 2012
                                  Filed: July 3, 2012
                                   ___________

Before LOKEN and SHEPHERD, Circuit Judges, and GERRARD,* District Judge.
                           ___________

PER CURIAM.

      Edmond Stewart pleaded guilty to distributing more than 50 grams of cocaine
base (crack cocaine) in violation of 21 U.S.C. § 841(a)(1). Consistent with then-
controlling Eighth Circuit precedent, the district court sentenced Stewart in
September 2011 to 120 months in prison, the statutory minimum penalty mandated
by 21 U.S.C. § 841(b)(1)(A) at the time of his 2007 offense. However, the Fair
Sentencing Act (FSA), which took effect in August 2010, increased the threshold
quantities that trigger 5- and 10- year minimum penalties for crack offenses. Pub. L.

      *
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska, sitting by designation.
No. 111-200, 124 Stat. 2372 (Aug. 3, 2010). Stewart appeals his sentence, arguing
the higher (more lenient) FSA thresholds should apply to his sentence even though
he is a pre-FSA offender. In Dorsey v. United States, No. 11-5683, slip op. at 2, 2012
WL 2344463 at *3 (June 21, 2012), the Supreme Court of the United States agreed.
Accordingly, the judgment of the district court is reversed and the case is remanded
for resentencing in light of Dorsey.
                        ______________________________




                                         -2-